DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard A. Fagin on May 4, 2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) A method for making a wired drill pipe joint, comprising: 
forming an electrically conductive material into a conduit structure, the conduit structure being internally hollow, radially expanding the conduit structure to conform to an interior surface of the wired drill pipe joint substantially without plastic deformation of the electrically conductive material, the conduit structure longitudinally contractible corresponding to radial expansion
coupling an electrical connector to each longitudinal end of the conduit structure to form an electrical conductor assembly; 
wired drill pipe joint with an electrically insulating, bonding material; 
inserting the electrical conductor assembly into the wired drill pipe joint; and 
radially expanding and correspondingly longitudinally contracting the electrically conductive material of the electrical conductor assembly to conform to the interior surface of the wired drill pipe joint.

Claim 5. (Currently Amended) The method of claim 1 wherein a length of the electrical conductor assembly is selected such that after radial expansion, the length is such that the electrical connector at each end of the electrically conductive material is disposed in a corresponding feature formed into the interior of a tool joint at each end of the wired drill pipe joint.
Claim 6. (Currently Amended) The method of claim 1 further comprising applying a layer of electrically conductive, non-ferromagnetic material on the interior surface of the wired drill pipe joint prior to the coating with an electrically insulating material.
Claim 8. (Currently Amended) The method of claim 1 wherein the electrical connector on a pin end of the wired drill pipe joint comprises a female electrical connector and the electrical connector on a box end of the wired drill pipe joint comprises a male electrical connector.
Claim 12. (Currently Amended) The method of claim 1 wherein the electrically conductive material is shaped such that when attached to the interior of the pipe joint, the electrically conductive material is below its elastic limit when the wired drill pipe joint undergoes maximum permissible bending, torsional or longitudinal strain.

Claim 13 (Currently Amended) A method for making a wired drill pipe joint, comprising: 
forming an electrically conductive material into a conduit structure, the conduit structure being internally hollow, radially expanding the conduit structure to conform to an interior of the wired drill pipe joint substantially without plastic deformation of the electrically conductive material, the conduit structure longitudinally contractible corresponding to radial expansion
wired drill pipe joint with an electrically insulating, bonding material; 
inserting the conduit structure into the wired drill pipe joint; 
attaching an electrical connector to one longitudinal end of the electrically conductive material; 
seating the electrical connector in a feature formed therefor in the interior surface of the wired drill pipe joint; 
radially expanding and correspondingly longitudinally contracting the electrically conductive material to conform to the interior surface of the wired drill pipe joint; 
coupling an additional electrical connector to another longitudinal end of the electrically conductive material; and 
seating the additional electrical connector on the [[other]] another longitudinal end in a feature formed therefor on the interior surface of the wired drill pipe joint.

Claim 15. (Currently Amended) The method of claim 13 wherein the radially expanding the electrically conductive material comprises pressurizing an inversion liner inside the electrically conductive material after insertion thereof into the wired drill pipe joint.
Claim 16. (Currently Amended) The method of claim 13 wherein [[the]] attaching the electrical connector or the additional electrical connector to either the one longitudinal end or the [[other]] another longitudinal end comprises inserting a locking ring into an interior of the electrically conductive material proximate the one longitudinal end or the another longitudinal end until the locking ring is stopped by a retaining feature formed in the electrical connector or the additional electrical connector inserted into a corresponding longitudinal end of the wired drill pipe joint and inserting a cutting ring onto [[the]] exterior of a portion of the electrically conductive material extending from the locking ring toward the corresponding longitudinal end of the wired drill pipe joint, the cutting ring inserted until a sharp edge thereon shears the electrically conductive material.
Claim 18. (Currently Amended) The method of claim 13 wherein the electrically conductive material is shaped such that when attached to the interior of the wired drill pipe electrically conductive material is below its elastic limit when the wired drill pipe joint undergoes maximum permissible bending, torsional or longitudinal strain.

Claim 30 (Currently Amended) A method for making a wired drill pipe joint, comprising: 
forming an electrically conductive material into a conduit structure, the conduit structure being internally hollow, radially expanding the conduit structure to conform to an interior of the wire drill pipe joint substantially without plastic deformation of the electrically conductive material
inserting the conduit structure into the wired drill pipe joint; and 
radially expanding the conduit structure to conform to an interior surface of the wired drill pipe joint, wherein the radially expanding comprises internally pressurizing an inversion liner disposed inside the conduit structure.

31. (Currently Amended) The method of claim 30 further comprising coating the interior surface of the wired drill pipe joint with electrically insulating material prior to inserting the electrically conductive material.
32. (Currently Amended) The method of claim 31 wherein the electrically insulating material comprises capacity to bond to the electrically conductive material while maintaining electrical insulation from the interior of the wired drill pipe joint.
33. (Currently Amended) The method of claim 30 wherein the electrically conductive material is shaped such that when attached to the interior of the wired drill pipe joint, the electrically conductive material is below its elastic limit when the wired drill pipe joint undergoes maximum permissible bending, torsional or longitudinal strain.


Allowable Subject Matter
Claims 1-33 are allowed. Claims 1, 13, 19 and 30 are the independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or suggest, either alone or in combination, in combination with all other claim limitations:
Regarding claim 1, the conduit structure being internally hollow, coating an interior surface of the wired drill pipe joint with an electrically insulating, bonding material; inserting the electrical conductor assembly into the wired drill pipe joint; and radially expanding and correspondingly longitudinally contracting the electrically conductive material of the electrical conductor assembly to conform to the interior surface of the wired drill pipe joint.
Regarding claim 13, the conduit structure being internally hollow, coating an interior surface of the wired drill pipe joint with an electrically insulating, bonding material; inserting the conduit structure into the wired drill pipe joint; attaching an electrical connector to one longitudinal end of the electrically conductive material; seating the electrical connector in a feature formed therefor in the interior surface of the wired drill pipe joint; radially expanding and correspondingly longitudinally contracting the electrically conductive material to conform to the interior surface of the wired drill pipe joint; coupling an additional electrical connector to other longitudinal end of the electrically conductive material; and seating the additional electrical connector on the other longitudinal end in a feature formed therefor on the interior surface of the wired drill pipe joint.
Regarding claim 19, inserting a radially expandable electrically conductive material into the interior of the pipe joint; inserting a locking ring into an interior of the electrically conductive material until the locking ring seats on a feature formed in an interior surface of the electrical connector; and inserting a cutting ring onto the exterior of the electrically conductive material until a sharp edge on the cutting ring shears a part of the electrically conductive material extending from the locking ring.
Regarding claim 30, the conduit structure being internally hollow, inserting the conduit structure into the wired drill pipe joint; and radially expanding the conduit structure to conform to an interior surface of the wired drill pipe joint, wherein the radially expanding comprises internally pressurizing an inversion liner disposed inside the conduit structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729